Per curiam.
The practice of the mayor’s court, in obliging the amount of the verdift to be brought into court on a motion for a new trial, has never been adopted here. The infolvency of the bail* is certainly not a fufficient ground to induce us to make fuch an order ; and a copy of the affirmation, refpeéting the defendant’s circumitances, has never been ferved on him: of that, therefore, we can take no notice.† But let it be underitood, we do not mean to fay, that had it been otherwife we would have granted the motion.
Rule refufed.

 See Gillespie ads. Plaister & M'Comb, as to infolvency in cafes of fecurity for coft. Cole. Ca. Prac. 119.


 Card ads, Fitzroy & ors. Cole. Ca. Prac. 63. whenever a fpecial motion is to be made on an affidavit, a copy mult be ferved. See alfo Grove againft Campbell, ibid. 114, that fupplementary affidavits to rebut thofe in anfv/er, cannotbe received»